EXHIBIT 10o(i)

 

Description of Amendment to Verizon Communications Inc. Income Deferral Plan

 

In order to comply with Section 885 of the Act and Section 409A of the Code, the
Income Deferral Plan (the IDP) was amended on December 1, 2004 to freeze the
accrual of benefits under the plan as of the close of business on December 31,
2004. Participants in the IDP will not accrue any additional benefits other than
market-based investment earnings or losses on their individual accounts.
Participants will retain the ability to invest their frozen accounts in the
investment options available under the plan. However, they will not be able to
defer any new compensation under the terms of the plan (unless otherwise
permitted by U.S. Treasury Department guidance or regulations). Participants in
the IDP will no longer receive matching contribution credits or retirement
credits under the plan. Benefits that are not vested as of December 31, 2004
will be transferred to the newly adopted Verizon Executive Deferral Plan, as of
January 1, 2005.